Exhibit 10.2

 

LOGO [g79030image001.jpg]   Fisher Communications, Inc.  

100 4th Avenue North, Suite 510

Seattle, Washington 98109

tel     206.404.7000

fax    206.404.6037

www.fsci.com

 

October 3, 2005

 

Colleen Brown

3220 Cornell Avenue

Dallas, TX 75205

 

Dear Colleen,

 

On behalf of the Board of Directors of Fisher Communications, Inc., I am pleased
to extend this offer for you to join Fisher Communications, Inc. as President
and CEO. We look forward to you starting on October 10, 2005.

 

The following outlines your initial compensation and benefits provisions:

 

  1. Base Salary - $500,000.

 

  2. Participation in the Fisher Communications, Inc. Short-Term Incentive Plan.

 

  a. Payout Target percentage equal to 50% of Base Salary ($250,000)

 

  b. Maximum payout equal to 150% of Target ($375,000)

 

  c. Payout is calculated based upon defined criteria and metrics tied to the
financial performance of Fisher Communications, Inc.

 

  3. Participation in the Fisher Communications, Inc. Long-Term Incentive Plan.

 

  a. You will receive an initial Stock Option grant to purchase 15,000 shares of
Fisher Communications, Inc. common stock scheduled to vest over a five year
period with ten-year expiration.

 

  b. Receive 3000 shares of Restricted Stock scheduled to vest over a five year
period.

 

  4. The Compensation Committee of the Board of Directors is committed to
working collaboratively with you to revise the Short-Term Incentive Plan for all
plan participants for 2006. In addition, we are committed to working with you
to review and revise, as appropriate, the Long-Term Incentive Plan.

 

  5.

Change-In-Control Agreement. An Agreement will be forwarded to you which details
the conditions under which payment, in the amount of two times



--------------------------------------------------------------------------------

 

base salary, will be paid to you, if your employment is terminated as a result
of a change of control.

 

  6. Relocation expenses will be provided to assist you and your family with
your move to Seattle. The Company will provide the following assistance to be
coordinated with Laura Boyd, Vice President Human Resources:

 

  a. Pay reasonable expenses for moving your household furnishings and personal
property.

 

  b. Provide temporary housing in Seattle and a rental automobile for up to 60
days, if needed.

 

  c. Airfare for your spouse for up to three (3) house hunting trips.

 

  d. Relocation expenses will be grossed up to cover the out of pocket tax
costs.

 

  7. Benefits. You will be eligible to receive healthcare (medical, RX, dental
and vision), 401(k), group life and disability and other fringe benefits,
according to Fisher’s standard coverage and eligibility requirements for each
plan. Enclosed is our current Benefits-at-a-Glance which provides the highlights
of our group benefit programs.

 

  8. You will receive Fisher’s standard paid time off benefits, with the
exception that you will begin accruing four weeks of vacation per year upon your
date of hire.

 

We look forward to working with you on an announcement and press release
regarding your appointment.

 

Feel free to contact Laura Boyd, Vice President of Human Resources, for
additional information and to assist with coordinating your relocation. Laura
can be reached at (206) 404-6722 or email lboyd@fsci.com.

 

I want to express my distinct pleasure in welcoming you to Fisher
Communications, Inc. and express the Board’s enthusiasm in your leadership as
CEO in revitalizing Fisher and developing it’s potential.

 

Sincerely,

 

/s/ Phelps Fisher

Chairman